Order entered October 19, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00873-CV

  IN RE HOME STATE COUNTY MUTUAL INSTURANCE COMPANY
      D/B/A SAFECO AND NAJEEBA ANEESA SABOUR, Relators

             Original Proceeding from County Court at Law No. 5
                             Dallas County, Texas
                          Cause No. CC-17-04602-E
                             AMENDED ORDER
                  Before Justices Molberg, Reichek, and Smith

      Before the Court is relators’ October 6, 2021 petition for writ of mandamus

and motion for temporary stay, relators’ October 15, 2021 supplemental motion for

temporary stay, and relators’ October 18, 2021 Emergency Motion to Clarify or

Amend Stay Order. We grant relators’ motions and STAY, pending resolution of

this original proceeding, the trial court’s September 15, 2021 order denying

relators’ motion to quash and motion for protective order, allowing real party in

interest Taiwo to take Safeco’s corporate-representative deposition, the trial court’s

October 15, 2021 oral rulings and orders signed by the court on that same date

denying relators’ motion to stay (filed in the trial court September 21, 2021) and
relators’ motion to quash deposition of corporate representative and for protective

order (filed in the trial court September 29, 2021) and compelling relators to

produce Safeco’s corporate representative for deposition within ten days of

October 15, 2021.

      We request that real party in interest and respondent file a response, if any,

to relators’ petition for writ of mandamus by November 1, 2021.

                                                   /s/ Ken Molberg
                                                   KEN MOLBERG
                                                   JUSTICE